Citation Nr: 0502104	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-32 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty for twenty days during 
September 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
for service connection for schizophrenia, paranoid type.

In November 2004 the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held in 
North Little Rock, Arkansas.  A copy of the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he developed schizophrenia as a 
result of a sexual assault that occurred on the night of his 
first day of active service.  

An April 1988 pre-induction examination report noted an 
impression of an immature personality, and that he was 
referred for a psychiatric consultation at that time.  An 
August 1988 service medical report noted that the veteran did 
not want to serve in the Navy and was drinking five gallons 
of milk on a daily basis.  Service medical records did not 
show any hospitalizations or contain a diagnosis of an 
acquired psychiatric disorder.  

Post-service medical reports from March 1989 to May 2002, 
from treating psychiatrists, psychologists and clinicians at 
a state facility, indicated, at least by history, that the 
onset of the veteran's current psychiatric disorder was 
during his period of active service.  One of those reports 
noted that the veteran claimed to have been hospitalized 
while in the Navy.  

The most recent post-service medical report in the claims 
file indicated that the veteran was being treated for chronic 
and severe schizophrenia, paranoid type.   

In a May 2002 statement submitted by the veteran in support 
of his claim, he stated that he was hospitalized for 
psychiatric reasons for a period of one week during his time 
in service.  There is, however, no record of any 
hospitalization in the service medical records and no 
indication of any attempt by the RO to obtain any such 
record. 

The veteran testified before the undersigned in March 2003 
that his discharge from service may have been due in part to 
psychiatric reasons and that he was hospitalized for 
schizophrenia in a state institution shortly after his 
discharge from service.  There are, however, no records of 
such hospitalization in the claims folder and no indication 
of any attempt by the RO to obtain such records.  

The veteran testified that he was receiving Social Security 
Administration (SSA) benefits in connection with his mental 
illness.  There are, however, no SSA records in the claims 
folder and no indication of any attempt by the RO to obtain 
such records.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran claims that he was hospitalized for 
psychiatric problems while performing active service, was 
hospitalized for schizophrenia in a state institution shortly 
after discharge, and has been in receipt of SSA benefits for 
psychiatric disability for many years.

VCAA requires that VA attempt to obtain evidence identified 
by the veteran which is relevant to his claim. Records of a 
Federal department or agency must be sought until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain these records would be futile.  38 
U.S.C.A. § 5103A(b)(3).
Post-service medical opinions conclude that the veteran's 
current psychiatric disorder began while he was performing 
active service, but no rationale is provided for those 
opinions.  While VA is not bound to accept medical opinions 
that are based on a history supplied by the veteran which is 
unsupported by the medical evidence, or based upon an 
inaccurate factual background, it cannot ignore them.  The 
veteran should be afforded a VA medical examination, with all 
relevant information made available to the examining 
physician, in order to determine whether or not the veteran's 
current psychiatric disorder began during his active service. 

Accordingly, this case is REMANDED for the following action:
 
1.	The RO must comply with all VCAA 
notice and
assistance requirements.  In this regard, 
the RO must attempt to obtain all 
relevant records identified by the 
veteran.

The RO must attempt to obtain records of 
the veteran's claimed hospitalization at 
a military facility while performing 
active service.

The RO must attempt to obtain records of 
the veteran's claimed hospitalization at 
a state facility shortly after discharge.

The RO must obtain from the Social 
Security Administration all records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

Additionally, the RO should obtain from 
the veteran the names and addresses of all 
other medical care providers who treated 
him for a psychiatric disorder, to include 
schizophrenia, paranoid type, since the 
veteran's discharge from active duty.  
After securing the necessary release(s), 
the RO should attempt to obtain those 
records. 
  
2.  Once all available records have been 
received and associated with the claims 
folder, the RO should schedule the veteran 
for a VA psychiatric examination for the 
purpose of determining the nature, 
etiology and approximate onset date of any 
psychiatric disorder that may currently be 
present, to include schizophrenia, 
paranoid type.
 
The RO must provide the claims folder to 
the examiner for review prior to the 
examination, and the clinician must 
indicate that the claims file was 
reviewed, to include the service medical 
records, post-service records of 
psychiatric treatment, and SSA records.  

Following a review of all of the relevant 
medical and psychiatric records in the 
claims file, obtaining a history from the 
veteran, a mental status examination, and 
any tests that are deemed necessary, the 
examining physician should provide an 
opinion as to whether it is at least as 
likely as not  (e.g., a 50 percent or 
greater probability) that any psychiatric 
disorder that is currently present began 
during service or is otherwise linked to 
any incident of active duty.  
 
The examining physician must provide a 
written rationale for all opinions 
expressed.
 
3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for schizophrenia, 
paranoid type, with consideration of all 
of the evidence added to the record since 
the Statement of the Case (SOC) issued in 
March 2003.
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the March 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	 _________________________________________________ 
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




